DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/11/21 & 7/12/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “obtaining unit configured to obtain”, “inspection unit configured to inspect a defect”, in claim 1, and “obtaining unit configured to obtain”, “compositing unit configured to composite the first image”, in claim 9, and “a determination unit configured to determine the print region and the peripheral region”, in claims 13 & 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 17 & 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US PG Pub 2014/0314281 to Kojima et al.

Regarding claim 1. Kojima discloses an image processing apparatus (image inspection apparatus, Abstract) comprising: 
an obtaining unit configured to obtain a first image serving as a read image of an inspection target medium having undergone printing (“print pixel obtaining unit configured to extract an image printed area containing the recording medium on which the image to be checked is printed”, paragraph 9), and 
a second image serving as a read image of a reference medium representing a target print result (“a reference pixel obtaining unit configured to generate a reference image from image data configuring the image and obtain a first pixel value from the reference image”, paragraph 9); and 
an inspection unit configured to inspect a defect on the inspection target medium based on the first image and the second image by performing inspection at inspection settings different between a print region and a peripheral region of the inspection target medium (“an image checking unit configured to compute a difference between the first image pixel value and the second image pixel value and detect an error when the difference is higher than a predetermined threshold value, wherein the non-image-printed area contains a third pixel value that is significantly different from either the first pixel value or the second pixel value, and the image checking unit suspends a determination whether or not there is an error in the image printed area associated with the non-image-printed area”, paragraph 9).Regarding claim 2. The image processing apparatus according to claim 1, wherein the inspection unit is further configured to detect a defect in the peripheral region of the inspection target medium by comparing image information at each position of the peripheral region of the first image with feature information having a predetermined value (““an image checking unit configured to compute a difference between the first image pixel value and the second image pixel value and detect an error when the difference is higher than a predetermined threshold value, wherein the non-image-printed area contains a third pixel value that is significantly different from either the first pixel value or the second pixel value, and the image checking unit suspends a determination whether or not there is an error in the image printed area associated with the non-image-printed area”, paragraph 9”).Regarding claim 3. The image processing apparatus according to claim 2, wherein the image information at each position of the peripheral region of the first image is brightness of each pixel, and the feature information is average brightness of the peripheral region of the second image (“The master image processing unit 402, as described above, obtains the bitmap data input”, paragraph 55, it is well known by those of ordinary skill in the art that bitmap data pixel values are brightness information).Regarding claim 4. The image processing apparatus according to claim 1, wherein the inspection unit is further configured to detect a defect in the print region of the inspection target medium by comparing the first image and the second image aligned by a first method, and detect a defect in the peripheral region of the inspection target medium by comparing the first image and the second image aligned by a second method different from the first method (“”, paragraph).Regarding claim 5. The image processing apparatus according to claim 1, wherein the inspection unit is further configured to detect a defect in the peripheral region of the inspection target medium by comparing the first image and the second image aligned based on periphery positions of the inspection target medium and the reference medium (“When the outside-of-document area addition unit 432 adds the outside-of-document area to the master image, the read image acquiring unit 433 obtains the read image from the read image acquiring unit 401 (S603) and the reference point extraction unit 434 extracts reference points from the master image to which the outside-of-document area is added and the read image (S604). The reference points are the marks on the four corners in the area of the targeted document for image formation and output, (hereinafter, referred to as the inside-of-document area) as illustrated in FIGS. 8A and 8B. If no mark illustrated in FIGS. 8A and 8B is provided, any pixel suitable for such marks may be extracted from the images by using a corner extraction filter or other image filters”, paragraph 76).Regarding claim 6. The image processing apparatus according to claim 1, wherein the inspection unit is further configured to detect a defect in the print region of the inspection target medium by comparing the first image and the second image aligned based on an object in an image (“When the reference point extraction unit 434 extracts the reference points from the Master image and the read image, the alignment unit 435 aligns the images based on the positions of the reference points in the respective images, i.e., coordinates on the images including X-coordinates and Y-coordinates as illustrated in FIGS. 8A and 8B (S605), and the difference calculating unit 436 compares and verifies the aligned images (S606). At S605 and S606, the alignment unit 435 and the difference calculating unit 436 make the comparison inspection unit 404 perform comparison calculation processing on the images and obtain the result of the processing, thereby performing processing. In other words, at S606, the difference calculating unit 436 and the comparison inspection unit 404 work together to function as an image inspection unit”, paragraph 77).Regarding claim 7. The image processing apparatus according to claim 1, wherein the inspection unit is further configured to detect a defect in the print region of the inspection target medium by comparing with a first threshold a difference between the first image and the second image in the print region (“When the reference point extraction unit 434 extracts the reference points from the Master image and the read image, the alignment unit 435 aligns the images based on the positions of the reference points in the respective images, i.e., coordinates on the images including X-coordinates and Y-coordinates as illustrated in FIGS. 8A and 8B (S605), and the difference calculating unit 436 compares and verifies the aligned images (S606). At S605 and S606, the alignment unit 435 and the difference calculating unit 436 make the comparison inspection unit 404 perform comparison calculation processing on the images and obtain the result of the processing, thereby performing processing. In other words, at S606, the difference calculating unit 436 and the comparison inspection unit 404 work together to function as an image inspection unit”, paragraph 77), and detect a defect in the peripheral region of the inspection target medium by comparing with a second threshold different from the first threshold a difference between the first image and the second image in the peripheral region (“When the outside-of-document area addition unit 432 adds the outside-of-document area to the master image, the read image acquiring unit 433 obtains the read image from the read image acquiring unit 401 (S603) and the reference point extraction unit 434 extracts reference points from the master image to which the outside-of-document area is added and the read image (S604). The reference points are the marks on the four corners in the area of the targeted document for image formation and output, (hereinafter, referred to as the inside-of-document area) as illustrated in FIGS. 8A and 8B. If no mark illustrated in FIGS. 8A and 8B is provided, any pixel suitable for such marks may be extracted from the images by using a corner extraction filter or other image filters”, paragraph 76).Regarding claim 8. The image processing apparatus according to claim 1, wherein the inspection unit is further configured to detect a defect in the print region of the inspection target medium, and omit detection of a defect in the peripheral region of the inspection target medium (“If the pixel values for each pixel indicate that it is the inside-of-document area (Yes at S901), the comparison inspection unit 404 calculates the difference values between the pixels of the master image and the pixels of the read image, and adds the difference values to the difference values of other pixels (S902). By contrast, if the pixel values for each pixel indicate that the pixels are in the outside-of-document area (No at S901), the calculation of the difference values and the addition processing are omitted”, paragraph 81).Regarding claim 17. Claim 17 is rejected for the same reasons and rational as provided for above in claim 1Regarding claim 19. Claim 19 is rejected for the same reasons and rational as provided for above in claim 1.
Allowable Subject Matter
Claims 12-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-11, 18 & 20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2014/0168709 to Tokumaru provides where an inspection apparatus includes a receiving unit configured to receive preprint image data preprinted on a sheet and document image data printed on the preprinted sheet, a composing unit configured to compose reference image data from the received preprint image data and the received document image data, a reading unit configured to read the sheet on which both the preprint image data and the document image data has been printed, to obtain read image data, a processing unit configured to carry out predetermined image process on a first and second area corresponding to the document image data and the preprint image data of the read image data, to generate inspection image data, and an inspecting unit configured to inspect the sheet on which both the preprint image data and the document image data has been printed, by comparing the inspection image data with the reference image data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



2/11/21 & 7/12/21/CHRISTOPHER WAIT/           Primary Examiner, Art Unit 2672